UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended September 30, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number :000-10210 TREE TOP INDUSTRIES, INC. (Exact name of registrant as specified in its charter) NEVADA 83-0250943 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3887 Pacific Street Las Vegas, Nevada 89121 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Former address: 511 Sixth Avenue, Suite 800, New York, NY 10011 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o NO þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As ofNovember 17, 2014, the number of shares outstanding of the registrant’s class of common stock was8,975,090. TABLE OF CONTENTS Pages PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets at September 30, 2014 andDecember 31, 2013 3 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months ended September30, 2014 and 2013 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of EquitySecurities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TREE TOP INDUSTRIES, INC. Consolidated Balance Sheets (Unaudited) September 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ Accounts receivable Marketable securities Note receivable - Total Current Assets PROPERTY AND EQUIPMENT (NET) TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued interest Asset retirement obligation Due to officers and directors Notes Payable related party - Notes payable- in default Current portion of long-term debt Total Current Liabilities LONG-TERM LIABILITIES Notes payable - related party (less current portion) Notes payable (less current portion) Total Long-Term Liabilities Total Liabilities STOCKHOLDERS' DEFICIT Preferred Stock, par value $.001, 50,000 authorized, 0 issued - - Common stock, par value $0.001 per share, 10,000,000 shares authorized; 9,225,089 and 8,975,089 issued, and outstanding, respectively Additional paid-in-capital Unearned ESOP shares ) ) Accumulated other comprehensive income (loss) Retained Deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 TREE TOP INDUSTRIES, INC. Consolidated Statements of Operations (Unaudited) For The ThreeMonths Ended For The Nine Months Ended September 30, September 30, REVENUES Crude oil sales $ Oil & Gas operating costs Gross Profit OPERATING EXPENSES Depreciation General and administrative Compensation and professional fees Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Gain on debt forgiveness - - - Gain(loss) on investments - - - Interest expense ) Total Other Income (Expense) NET INCOME (LOSS) BEFORE INCOME TAXES ) PROVISION FOR INCOME TAXES - NET INCOME (LOSS) $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME /(LOSS) NET OF TAXES Unrealized income (loss) on available for sale marketable securities COMPREHENSIVE INCOME/(LOSS) $ ) $ ) $ ) $ ) LOSS PER SHARE - BASIC & DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. 4 TREE TOP INDUSTRIES, INC. Consolidated Statements of Cash Flows (Unaudited) For The Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Common stock issued for services rendered Imputed interest on loan Gain on debt settlement - ) Gain on sale of investment - ) Change in operating assets and liabilities (Increase) decrease in accounts receivable ) - (Increase) decrease in other current assets - ) Increase (decrease) in accounts payable and accrued expenses Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Cash received from sale of investment - Purchase of property and equipment - ) Net Cash provided by (used in) Investing Activities - CASH FLOWS FROM FINANCING ACTIVITIES Cash received from notes payable Cash paid on notes payable - ) Cash paid to related party loans ) ) Cash received from related party loans Net Cash Provided by (Used in) Financing Activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The accompanying notes are an integral part of these financial statements. 5 TREE TOP INDUSTRIES, INC. Consolidated Statements of Cash Flows (CONTINUED) (Unaudited) For The Nine Months Ended September 30, SUPPLEMENTAL DISCLOSURES: Cash paid for interest $
